U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SEC File Number 000-52883 CUSIP Number 22529R 106 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): o Form 10-Ko Form 20-Fo Form 11-Kx Form 10-Q o Form N-SAR For Period Ended: June 30, 2014 Nothing in this Form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A Part I - Registrant Information Full Name of Registrant: Creative Learning Corporation Former Name if Applicable: B2 Health, Inc. Address of Principal Executive Office (Street and Number): 701 Market St., Suite 113 City, State and Zip Code: St. Augustine, FL 32095 Part II - Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, or transition report or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form l0-Q or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c)
